Citation Nr: 1517196	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chest condition.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in this appeal, the Veteran, through his representative, submitted a statement in which he withdrew his appeals currently before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals with respect to the issue of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the appeals with respect to the issue service connection for a chest condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdraw in writing at any time before the Board promulgates a decision. See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In January 2015, the Veteran submitted a statement, asking to withdraw his pending appeal for service connection of hearing loss and a chest condition.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to service connection for chest condition is dismissed.

The appeal on the issue of entitlement to service connection for hearing loss is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


